Citation Nr: 0405952	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  02-09 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
polyarthritis, probable early rheumatoid arthritis.

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from December 1970 to 
August 1972.




The current appeal to the Board of Veterans' Appeals (Board) 
arose from a December 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The RO denied entitlement to an evaluation in excess of 20 
percent for polyarthritis, probable early rheumatoid 
arthritis, and a TDIU.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In March 2001 the RO issued a VCAA notice letter to the 
veteran in connection with his current appeal.

The veteran was last examined by VA in November 2000 to 
ascertain the current nature and extent of severity of his 
polyarthritis, probable early rheumatoid arthritis, and its 
impact on his ability to work.  It is not clear whether the 
examiner was an orthopedic surgeon.  In any event, he did not 
address functional loss due to pain pursuant to the criteria 
of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  An opinion was not expressed 
as to the impact of the veteran's service-connected 
disability on his ability to work.  The clinical information 
provided on the subject examination report is out of date.  A 
contemporaneous, comprehensive examination of the veteran by 
an appropriate medical specialist would materially assist in 
the adjudication of his appeal.

The fact that the most recent examination of record was 
conducted approximately four years previously renders the 
subject examination inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2003). ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his service-connected 
orthopedic disability rated as 
polyarthritis, probable early rheumatoid 
arthritis.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination by an 
orthopedic surgeon or other available 
appropriate medical specialist including 
on a fee basis if necessary for the 
purpose of ascertaining the current 
nature and extent of severity of service-
connected polyarthritis, probable early 
rheumatoid arthritis.

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003) and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination(s).  The 
examiner must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s).  Any 
further indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

(a) Does the service-connected 
polyarthritis, probable rheumatoid 
arthritis involve only the joint 
structure, or does it also involve the 
muscles and nerves?

(b) Does the service-connected 
polyarthritis, probable rheumatoid 
arthritis cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
polyarthritis, probable rheumatoid 
arthritis, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected polyarthritis, probable 
rheumatoid arthritis.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
polyarthritis, probable rheumatoid 
arthritis, and if such overlap exists, 
the degree to which the nonservice-
connected problem(s) creates functional 
impairment that may be dissociated from 
the impairment caused by the service-
connected polyarthritis, probable 
rheumatoid arthritis.  If the functional 
impairment created by the nonservice-
connected problem(s) cannot be 
dissociated, the examiner should so 
indicate.

The medical specialist is also requested 
to provide definitive opinions as to the 
nature of the veteran's orthopedic 
disease; namely, whether the veteran has 
arthritis, rheumatoid arthritis, 
polyarthritis, etc., and whether there is 
any causal relationship between/among the 
medical disorders identified.  Any 
further indicated studies needed to 
address these medical issues should be 
conducted.

The medical specialist is also requested 
to provide an opinion as to whether the 
service-connected orthopedic disability 
has rendered the veteran unable to 
perform all kinds of substantially 
gainful employment.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  
In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to an increased evaluation 
for the service-connected orthopedic 
disability currently rated as 
polyarthritis, probable rheumatoid 
arthritis, and entitlement to a TDIU.  In 
so doing, the VBA AMC should document its 
consideration of the applicability of 
38 C.F.R. §§  3.321(b)(1), 4.40, 4.45, 
4.59 (2003).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for an increased evaluation and a TDIU, and may result 
in their denial.  38 C.F.R. § 3.655 (2003); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).


	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


